Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.
 
Response to Amendment
The amendment filed on November 16, 2020 has been entered. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed August 21, 2020. Claims 31-45 have been cancelled by applicant leaving claims 26-30 and 46-48 remaining pending in the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (JP2000-169901 with provided Espacenet machine translation) hereinafter Ozaki in view of Booz et al. (US 4,115,107) hereinafter Booz.
As to claim 28, Ozaki discloses a method where reduced iron powder is worked into flat form together with auxiliaries by using a vibrating ball mill (Ozaki, abstract). Ozaki discloses that the preferred particle size for the iron powder is 5 to 500 μm (Ozaki, paragraph [0019]; Ozaki also discloses more preferable particle size ranges of 50 to 180 μm and 75 to 120 μm. 
Ozaki discloses that the flat iron powder of the present invention is a pure iron powder, and is composed of a single phase of α-Fe phase (ferrite phase) and this meets the claim limitations (Ozaki, paragraph [0020]; this meets the claim limitation of the metal particle containing iron and having a bcc structure as ferrite has a body-centered cubic structure). 
Ozaki discloses that the flat iron powder of the present invention is produced by mixing reduced iron powder with an auxiliary agent such as metal soap and wax, and processing the flat iron powder into a flat shape using a vibrating ball mill, a vibrating rod mill, a disk mill, a rotary ball mill or the like (Ozaki, paragraph [0022]; as Ozaki discloses using a ball mill or the like to form a flat iron powder, this meets the claim limitation of performing a mechanochemical treatment where the flat metal particle is formed by a rolling treatment which includes a treatment of deforming and flattening the metal particles. As the ball mill processes the iron powder into a flat shape, it meets the claim language of deforming and flattening the metal particles). 

However, Ozaki does not explicitly disclose where the mechanochemical treatment is performed in an air atmosphere nor does it explicitly disclose using mineral oil as a texturization aid for facilitating texturization of the metal particle.
Booz relates to a method of making metal flake comprising feeding metal particles, lubricant and gas to a vibratory mill, milling the metal particles, and removing the metal flake from the mill (Booz, abstract). Booz teaches that milling lubricant useful in the present invention includes longer chain fatty acids such as stearic acid, lauric acid, oleic acid, behenic acid with stearic acid being preferred for reasons of economics and efficiency during milling and that mineral oil, may be used depending on end use requirements of the product flake (Booz, col 2, lines 35-41). Booz teaches that a deficiency of lubricant can result in the particles welding together (Booz, col 5, lines 18-19).
Booz also teaches that metal flake is made by feeding a charge of metal particles, lubricant, gas containing O2 and N2 in controlled amounts to a vibratory ball mill (Booz, col 2, lines 17-19). Booz teaches that exposing the resultant pyrophoric metal flake particles to O2 in order to form an oxide coating and render the particles non-pyrophoric (Booz, col 1 line 67 through col 2, line1).
While Ozaki is silent on the atmosphere under which the mechanochemical treatment is performed, without a teaching of applying a specific process step (i.e. using an inert atmosphere or milling under a vacuum) the mechanochemical treatment will take place in an ambient air atmosphere, as every process performed on Earth takes place in an ambient air atmosphere absent affirmative steps to prevent the process from taking place in ambient air. 
As Ozaki is silent on the atmosphere that the mechanochemical treatment takes place in, one of ordinary skill would naturally look to the art to determine the atmosphere to use. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute an a gas containing O2 and N2 as taught by Booz to the method of making metal flakes disclosed by Ozaki thereby forming an oxide coating on the particles and render the particles non-pyrophoric (Booz, col 1 line 67 through col 2, line1). This also amounts to combining prior art elements according to known methods to achieve predictable results (see MPEP 2141 (III)) as Ozaki is silent as to the need for any sort of special atmosphere such as inert or reducing atmosphere and an atmospheric style atmosphere made from nitrogen and oxygen would thus be expected to work to produce the desired result. As the gas disclosed by Booz is composed of O2 and N2, this meets the claim limitation of performing the 

Further, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute mineral oil as taught by Booz to the method of making metal flakes disclosed by Ozaki thereby preventing a deficiency of lubricant that can result in the particles welding together (Booz, col 5, lines 18-19). This also amounts to simple substitution of one known element for another to achieve predictable results (see MPEP 2141 (III)) as Ozaki already teaches using lubricants to flatten the metal particles and a person of ordinary skill would expect the similar lubricants disclosed in Booz’s similar process to achieve similar predictable results.
Ozaki does not explicitly disclose where a texture is formed in which {001} planes of the flat metal particles are in parallel with flat surfaces of the flat metal particles.
However, Ozaki notes that a high magnetic permeability is desirable in an iron powder which in the case of Ozaki is used in a dust core (Ozaki, paragraph [0001]). Ozaki discloses that large ferrite crystal sizes exposed to the flattening treatment have higher magnetic permeability as impurities are concentrated at crystal boundaries of the ferrite phase and precipitate as inclusions (Ozaki, paragraph [0020]; see also Ozaki Fig 1 which shows the relationship between the average aspect ratio of the flat iron powder and the effective magnetic permeability). 

Still further, applicant’s specification similarly recognizes that the flat iron particle including the texture in which the {001} plane and the flat surface are in parallel with each other has a higher magnetic permeability in a direction in parallel with the flat surface than a flat iron particle that lacks the texture and therefore is useful as a material with which hysteresis loss can be reduced (Applicant’s specification, paragraph [0032]).
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Ozaki is already concerned with increasing magnetic permeability and the combination of Ozaki and Booz disclose the claimed method of making a flat metal particle, there is a prima facie case that Ozaki and Booz would necessarily disclose where {001} planes of the flat metal particles are in parallel with flat surfaces of the flat metal particles as this is done to increase magnetic permeability and the flat metal particle in Ozaki’s process also has been processed to have high magnetic permeability.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozaki and Booz as applied to claim 28 above, and further in view of Takahashi et al. (JP H07220968 with provided Espacenet machine translation) hereinafter Takahashi.

As to claim 29, the combination of Ozaki and Booz disclose the method of manufacturing a flat metal particle according to claim 28, see claim 28 rejection above. However, the combination does not explicitly disclose removing the texturization aid from the flat metal particle by dissolving the mineral oil adhered to the flat metal particle with a solvent. 
Takahashi relates to a method of making a rare earth sintered magnet (Takahashi, abstract). Takahashi teaches that mineral oils are used as a solvent in a wet molding method of isopropyl alcohol - le, n- propyl alcohol - such as Le Arco - le, ketones such as acetone, esters such as ethyl acetate, Est - what it is, such as ethers, which is not particularly limited to these is not.
Though Booz is silent on the method of removing mineral oil, as the product of that process is making metal flake, the mineral oil must be separated from the finished metal flakes in some fashion to leave metal flakes as the finished product. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a deoiling step using isopropyl alcohol as taught by Takahashi to the method of making flat metal particles disclosed by the combination of Ozaki and Booz, thereby reducing residual carbon content in the flat metal particles (Takahashi, paragraph [0007]). Thus, this is applying a known technique to a known method ready for improvement to yield predictable results (see MPEP 2141 (III)). 
48 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozaki and Booz as applied to claim 28 above, and further in view of Booz (US4469282) hereinafter the ‘282 patent.
As to claim 48, neither Ozaki nor Booz explicitly disclose wherein the air atmosphere consists of ambient air including O2 and N2. 
While Ozaki is silent on the atmosphere under which the mechanochemical treatment is performed, without applying a specific process step (i.e. using an inert atmosphere or milling under a vacuum) the mechanochemical treatment will take place in an ambient air atmosphere as every process performed on Earth takes place in an ambient air atmosphere absent affirmative steps to prevent the process from taking place in ambient air. 
Booz discloses that metal flake is made by feeding a charge of metal particles, lubricant, gas containing O2 and N2 in controlled amounts to a vibratory ball mill (Booz, col 2, lines 17-19) thereby including the primary constituents of ambient air which are nitrogen and oxygen.
The ‘282 patent relates to a method of forming metal flake from metal particles comprises charging metal particles, liquid and milling material to a mill and operating the mill to form the metal flake (‘282 patent, abstract). The ‘282 patent teaches that a source of oxygen such as air can be added to the mill to control the reactivity when making aluminum flake by forming aluminum oxide and lowering flake reactivity (‘282 patent, col 2, lines 59-64). 
As Ozaki is silent on the atmosphere that the mechanochemical treatment takes place in, one of ordinary skill would naturally look to the art to determine the atmosphere to use. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute air taught by the ‘282 patent into the method of making metal flakes disclosed by the combination of Booz and Ozaki thereby forming oxide and lowering flake reactivity (‘282 patent, col 2, lines 59-64).

Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Booz and McAnally et al. (US PG Pub. 2011/0236687) hereinafter McAnally.

As to claim 26, the only differences between claim 26 and 28 is the texturization aid in claim 26 is graphite instead of mineral oil in claim 28 and claim 26 requires the mechanochemical treatment to be performed in an oxygen-containing atmosphere instead of an air atmosphere as required in claim 28. However, Booz teaches that metal flake is made by feeding a charge of metal particles, lubricant, gas containing O2 and N2 in controlled amounts to a vibratory ball mill (Booz, col 2, lines 17-19). Therefore the combination of Ozaki and Booz meets the atmosphere claim limitation in claim 26 as well as all the other claim limitations for the reasons stated in the rejection of claim 28 above. 
However, the combination of Ozaki and Booz does not explicitly disclose where the texturization aid is graphite. 
Booz teaches that a deficiency of lubricant can result in the particles welding together (Booz, col 5, lines 18-19).
McAnally relates to a method for converting spherical or amorphous metal particles into lamellar flakes (McAnally, abstract). McAnally teaches that care must be taken that dry milling not continue for too long a period because continued pounding of the particles by the milling media may result in cold welding or irreversible agglomeration (McAnally, paragraph [0004]). McAnally teaches that lamellar metal particles are produced using a ball mill, adding an amount of a metal charge having a mass that is between about 2% and about 12% of the mass of the grinding media to the internal mill chamber, and adding an amount of an anti-welding additive that is between about 0.15% and about 3.5% of the mass of the metal charge to the internal natural graphite (McAnally, paragraph [0043]). 
As Booz notes the importance of using lubricant to prevent particles from welding together (Booz, col 5, lines 18-19), it would have been obvious to one of ordinary skill in the art at the time of filing to substitute natural graphite as taught by McAnally to the process disclosed by the combination of Ozaki and Booz as McAnally teaches that graphite is an anti-welding agent to prevent cold welding or irreversible agglomeration (McAnally, paragraph [0004]). This also constitutes simple substitution of one known element for another to obtain predictable results (see MPEP 2141 (III)). 
Ozaki does not explicitly disclose where a texture is formed in which {001} planes of the flat metal particles are in parallel with flat surfaces of the flat metal particles.
The combination of Ozaki, Booz, and McAnally disclose the claimed method as shown in the rejection above.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Ozaki is already concerned with increasing magnetic permeability and the combination of Ozaki, Booz, and McAnally disclose the claimed method of making a flat metal particle, there is a prima facie case that Ozaki, Booz, and McAnally would necessarily disclose where {001} planes of the flat metal particles are in parallel with flat surfaces of the flat metal 

As to claim 30, Ozaki discloses that the average aspect ratio of the flat iron powder of the present invention is 5 to 400 (Ozaki, paragraph [0016]). As Ozaki discloses that this is calculated by dividing the average particle diameter D by the average particle thickness t (Ozaki, paragraph [0016]) this disclosure meets the claim limitation of the aspect ratio being 2 or more.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozaki, Booz, and McAnally as applied to claims 26 and 30 above, and further in view of the ‘282 patent.
As to claim 46, Booz’s disclosure that metal flake is made by feeding a charge of metal particles, lubricant, gas containing O2 and N2 in controlled amounts to a vibratory ball mill (Booz, col 2, lines 17-19) will be interpreted as meeting the claim language as this meets the broadest reasonable interpretation of oxygen-containing atmosphere as it includes oxygen in the atmosphere used during ball milling and the primary constituents of ambient air is nitrogen and oxygen and Booz’s gas discloses controlled amounts of these elements.
As to claim 46, neither Ozaki nor Booz explicitly disclose wherein the air atmosphere consists of ambient air including O2 and N2. 
While Ozaki is silent on the atmosphere under which the mechanochemical treatment is performed, without applying a specific process step (i.e. using an inert atmosphere or milling under a vacuum) the mechanochemical treatment will take place in an ambient air atmosphere as every process performed on Earth takes place in an ambient air atmosphere absent affirmative steps to prevent the process from taking place in ambient air. 
gas containing O2 and N2 in controlled amounts to a vibratory ball mill (Booz, col 2, lines 17-19) thereby including the primary constituents of ambient air which are nitrogen and oxygen.
The ‘282 patent relates to a method of forming metal flake from metal particles comprises charging metal particles, liquid and milling material to a mill and operating the mill to form the metal flake (‘282 patent, abstract). The ‘282 patent teaches that a source of oxygen such as air can be added to the mill to control the reactivity when making aluminum flake by forming aluminum oxide and lowering flake reactivity (‘282 patent, col 2, lines 59-64). 
As Ozaki is silent on the atmosphere that the mechanochemical treatment takes place in, one of ordinary skill would naturally look to the art to determine the atmosphere to use. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute air taught by the ‘282 patent into the method of making metal flakes disclosed by the combination of Booz and Ozaki thereby forming oxide and lowering flake reactivity (‘282 patent, col 2, lines 59-64).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki in view of Booz, McAnally, and Savin (WO 1999058274) hereinafter Savin.
As to claim 27, the only difference between claim 27 and claims 26 and 28 is the texturization aid in claim 27 is molybdenum disulfide instead of graphite in claim 26 and mineral oil in claim 28. Therefore the combination of Ozaki and Booz meets all the other claim limitations for the reasons stated in the rejection of claim 28 above. 
However, the combination of Ozaki and Booz does not explicitly disclose where the texturization aid is molybdenum disulfide. 

McAnally teaches that the anti-welding additive utilized in the presently disclosed method comprises an amorphous carbon substance, such as natural graphite (McAnally, paragraph [0043]).
Savin relates to a process of milling powders of milleable metal with a dry solid lubricant to form flakes (Savin, abstract). Savin teaches that conventional milling processes can be employed including ball mills, pebble mills and other mills used for making flake material (Savin, pg. 16, last paragraph). Savin teaches that the introduction of the lubricant, especially graphite, apart from producing a superior final composition, has a dramatic effect on the time and steps necessary for the milling of the metal to a flake form (Savin, pg. 11, last paragraph). Savin teaches the method of the invention is suitably performed using "dry milling", i.e. milling in the substantial absence of liquid media (Savin, pg. 11, last paragraph). Savin notes that solid lubricants are a well recognized group of lubricants (Savin, pg. 12, first paragraph) and that layer-lattice solids: the most common are carbon materials such as graphite or carbon black but other lattice structural materials such as molybdenum disulfide, tungsten disulfide, mica, boron nitride, borax, silver sulfate, cadmium iodide and lead iodide have the necessary structure (Savin, pg. 12, second paragraph).
As the combination of Ozaki, Booz, and McAnally already discloses the method of making a flat metal particle using graphite as a texturization aid, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute molybdenum disulfide as taught by Savin for graphite as disclosed by the combination of Ozaki, Booz, and McAnally as molybdenum disulfide has the necessary structure to act as a lubricant (Savin, pg. 12, second paragraph) and thereby be an anti-welding additive in the method of making a flat metal 
Ozaki does not explicitly disclose where a texture is formed in which {001} planes of the flat metal particles are in parallel with flat surfaces of the flat metal particles.
The combination of Ozaki, Booz, Savin, and McAnally disclose the claimed method as shown in the rejection above.
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Ozaki is already concerned with increasing magnetic permeability and the combination of Ozaki, Booz, Savin, and McAnally disclose the claimed method of making a flat metal particle, there is a prima facie case that Ozaki, Booz, Savin and McAnally would necessarily disclose where {001} planes of the flat metal particles are in parallel with flat surfaces of the flat metal particles as this is done to increase magnetic permeability and the flat metal particle in Ozaki’s process also has been processed to have high magnetic permeability.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ozaki, Booz, McAnally and Savin as applied to claim 27 above, and further in view of the ‘282 patent.
As to claim 47, neither Ozaki nor Booz explicitly disclose wherein the air atmosphere consists of ambient air including O2 and N2. 

Booz discloses that metal flake is made by feeding a charge of metal particles, lubricant, gas containing O2 and N2 in controlled amounts to a vibratory ball mill (Booz, col 2, lines 17-19) thereby including the primary constituents of ambient air which are nitrogen and oxygen.
The ‘282 patent relates to a method of forming metal flake from metal particles comprises charging metal particles, liquid and milling material to a mill and operating the mill to form the metal flake (‘282 patent, abstract). The ‘282 patent teaches that a source of oxygen such as air can be added to the mill to control the reactivity when making aluminum flake by forming aluminum oxide and lowering flake reactivity (‘282 patent, col 2, lines 59-64). 
As Ozaki is silent on the atmosphere that the mechanochemical treatment takes place in, one of ordinary skill would naturally look to the art to determine the atmosphere to use. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute air taught by the ‘282 patent into the method of making metal flakes disclosed by the combination of Booz and Ozaki thereby forming oxide and lowering flake reactivity (‘282 patent, col 2, lines 59-64).

Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered but they are not persuasive. 
With respect to the claim objections and 112(b) rejections, applicant’s amendments have cured the issued and the objections and rejections are withdrawn. 

Ozaki already teaches using a lubricant for making a flat metal particle and part of the purpose of applying the flattening treatment is to improve the magnetic permeability of the powder – i.e. that large ferrite crystal sizes exposed to the flattening treatment have higher magnetic permeability as impurities are concentrated at crystal boundaries of the ferrite phase and precipitate as inclusions (Ozaki, paragraph [0020]). As applicant notes that “the flat iron particle including the texture in which the {001} plane and the flat surface are in parallel with each other has a higher magnetic permeability” (Applicant’s specification, paragraph [0032]), this implies that the flat metal powder disclosed in Ozaki also displays this texture as it also demonstrates the higher magnetic permeability. 
While neither Ozaki nor Booz disclose forming a texture where the {001} planes are in parallel with the flat surfaces of the flat metal particles, that combination discloses the method of forming the flat metal particles. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”  Thus the claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable (MPEP 2112). As the combination of Ozaki and Booz disclose the method of making the flat metal particles, this claimed description of the orientation of the crystalline structure in relation to the surface of the flat metal particle would necessarily be present. As applicant notes that this orientation is related to higher magnetic 

Applicant’s arguments concerning the dependent claims as well as claims 26 and 27 all relate to the references not explicitly teaching forming a texture where the {001} planes are in parallel with the flat surfaces of the flat metal particles (Applicant’s remarks, pgs. 7-9). As such, those rejections are maintained for the same reasons as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733